Citation Nr: 0109334	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-13 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from April 1968 to November 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim of 
service connection for bilateral knee disabilities on the 
basis that the claim was not well-grounded.  Although the RO 
mentioned that service connection for a right knee disability 
had been previously denied by the RO in a prior rating 
decision, the claim for service connection was denied as not 
well-grounded and was not considered on a new and material 
basis.  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

With regard to the claim for service connection for a right 
knee disability, the Board notes that in an April 1970 rating 
decision, service connection for a right knee disability was 
denied.  In May 1970, the veteran was notified of this 
decision and of his procedural and appellate rights.  In June 
1970, the veteran requested a VA physical examination, which 
was afforded to him.  In December 1970, the RO confirmed and 
continued the prior denial based on a finding that the VA 
examination did not show any current right knee disability.  
In January 1971, the veteran was notified of the December 
1970 rating decision and of his procedural and appellate 
rights.  Thereafter, the veteran did not perfect an appeal as 
to either rating decision.  Thus, the RO's April and December 
1970 rating decisions denying service connection for a right 
knee disability are final.  38 U.S.C.A. § 7105; 38 C.F.R. 
3.104.

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Accordingly, the veteran's claim for a right knee disability 
must be considered with regard to whether the veteran has 
submitted new and material evidence to reopen his claim.  

As regards the veteran's petition to reopen the claim for 
service connection for a right knee disability, the Board 
acknowledges that "nothing in the Act shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title."  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (to be codified at 38 U.S.C. § 
5103A(f)).  However, there appears to be outstanding medical 
records that could well bear on the question of whether new 
and material evidence has, in fact, been presented to reopen 
the claim for service connection for a right knee disability.  

Currently, with regard to both his alleged right and left 
knee disabilities, the veteran asserts that current knee 
disabilities are related to service.  In support of his 
claim, he has submitted a January 1998 magnetic resonance 
imaging (MRI) report which showed minimal degenerative 
changes in both knees, as well as a July 1997 letter of 
Dinesh Patel, M.D., who stated that the veteran had been seen 
by him in 1992, and was recently seen for chondromalacia of 
the knees.  The physician's clinical records were not sent to 
VA.  

The veteran and his representative allege that current knee 
disabilities were initially incurred during service.  In 
addition, it is alleged that 38 U.S.C.A. § 1154(b) should be 
applied to his claim as he is a combat veteran.  

The Board finds that the veteran is in fact a combat veteran.  
Where a combat veteran alleges he suffers disability due to 
an injury (acoustic trauma) incurred in service,  38 U.S.C.A. 
§ 1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  38 U.S.C.A. § 1154 
makes it clear that special considerations attend the cases 
of combat veterans.  

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service. See 
Caluza.  In Collette, the United States Court of Appeals 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b).  

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

In light of 38 U.S.C.A. § 1154(b) and the Veterans Claims 
Assistance Act of 2000, the Board finds that the full 
clinical records of Dr. Patel should be obtained.  In 
addition, the veteran should be provided an opportunity to 
present evidence in support of his claim, to include lay 
evidence.  In addition, it appears that the MRI may have been 
performed at a VA facility.  The Board notes that such 
treatment records, especially since they might contain 
clinical findings, diagnostic study results and/or 
conclusions that might be pertinent to the disposition of 
these claims. 

Under these circumstances, the Board finds that all 
outstanding medical treatment records should be obtained and 
associated with the record.  The RO should also obtain 
outstanding records from any other source(s) or facility(ies) 
identified by the veteran.  Thereafter, the veteran should be 
afforded another VA examination by an examiner who has had an 
opportunity to review all of the medical evidence of record 
in order to obtain opinion as to the existence and etiology 
of any current bilateral knee disability.  

The Board also emphasizes to the veteran that the information 
to be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

The Board notes that both the claims of service connection 
for right and left knee disabilities were denied as not well-
grounded.  The Board also points out that in light of the 
recent amendment to 38 U.S.C.A. § 5107, noted above, there is 
no longer a legal requirement that a claim be "well-
grounded" before it can be adjudicated on the merits.  
Hence, on remand, the claim of service connection for a left 
knee disability should be adjudicated on the merits and the 
claim of service connection for a right knee disability 
should be considered on a new and material basis.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from Dr. 
Patel and any other source or facility 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified.  The veteran 
should be informed that he may submit 
additional medical records and or lay 
evidence, also, and the RO should afford 
him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature, extent, and 
manifestations of any bilateral knee 
disabilities.  The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  All indicated x-rays and 
laboratory tests should be completed.  
The report of examination should include 
a specific diagnosis as to whether the 
veteran does or does not have bilateral 
knee disabilities.  With respect to right 
and left knee disabilities, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that each 
disorder was caused or aggravated by the 
veteran's active military service.  The 
complete rationale for each conclusion 
reached should be set forth in a 
typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
provides competent medical evidence of a 
nexus between any current bilateral knee 
disabilities and the veteran's military 
service, the RO should specifically advise 
him and his representative of the need to 
submit such competent medical evidence to 
support the claim.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
service connection for a left knee 
disability on the merits, and a right 
knee disability on a new and material 
basis, in light of all pertinent evidence 
of record and legal authority, to 
specifically include that cited to 
herein, and to include consideration of 
38 U.S.C.A. § 1154(b)  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




